Filed Pursuant to Rule 497(c) Registration No.: 033-35156 MARKET OPPORTUNITY FUND A NO-LOAD MUTUAL FUND PROSPECTUS August 29, 2008 Managed By: C&O FUNDS ADVISOR, INC. (800) 237-7073 or (678) 533-7850 5185 Peachtree Parkway, Suite 370 Norcross, Georgia30092-6542 TABLE OF CONTENTS INVESTMENT OBJECTIVE AND PRINCIPAL INVESTMENT STRATEGIES OF THE FUND 2 MONEY MARKET SECURITIES AND FIXED INCOME SECURITIES 3 PRINCIPAL RISKS OF INVESTING IN THE FUND 4 PAST PERFORMANCE 6 NOTES ON AFTER-TAX RETURN CALCULATIONS 7 FEES AND EXPENSES 7 ADDITIONAL INFORMATION ON THE FUND’S INVESTMENT OBJECTIVE AND STRATEGY 9 DISCLOSURE OF PORTFOLIO HOLDINGS 10 MANAGEMENT OF THE FUND 10 PORTFOLIO MANAGER 11 FINANCIAL HIGHLIGHTS 12 PURCHASE OF SHARES 13 REDEEMING YOUR SHARES 14 ADDITIONAL INFORMATION ABOUT PURCHASES AND REDEMPTIONS 16 DISTRIBUTIONS AND FEDERAL TAXES 17 NET ASSET VALUE 18 ADDITIONAL INFORMATION 18 PRIVACY POLICY DISCLOSURE 19 HOW TO OBTAIN MORE INFORMATION 20 These securities have not been approved or disapproved by the Securities and Exchange Commission or any state securities commission nor has the Securities and Exchange Commission or any state securities commission passed upon the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. Investment Objective and Principal Investment Strategies of the Fund Investment Objective.The Caldwell & Orkin Market Opportunity Fund’s investment objective is to provide long-term capital growth with a short-term focus on capital preservation. Principal Investment Strategies.We use a disciplined investment process focusing on active asset allocation and stock selection to achieve our investment objective.“Active asset allocation” refers to the way we determine the balance of different types of assets in the Fund at any given time.“Stock selection” refers to the way we choose the stocks we buy or short. A long position represents an ordinary purchase of a common stock. A short position (making a short sale) is established by selling borrowed shares and attempting to buy them back at a lower price. Borrowed shares must be repaid (i.e., short positions must be “covered”) whether or not the stock price declines. We divide the Fund’s portfolio among three categories of assets: · Long Common Stock Positions · Short Common Stock Positions · Money Market/Fixed Income Securities Active asset allocation involves shifting the mix of the Fund’s assets between these categories.It is used to manage our exposure to perceived market risk and to improve returns. Our net exposure to the market is the percentage of our portfolio in long positions minus the percentage in short positions.We are net long when the percentage of long positions is higher, and net short when the percentage of short positions is higher. To help us assess how to allocate our assets, we examine a number of factors that we believe exercise the most influence on the price of stocks and bonds.Among the most important of these factors are Monetary / Economic Liquidity and Inflation, which help us to determine trends in the market.When these and other factors lead us to believe that the market is moving in an upward trend (prices for stocks are generally rising), we are “bullish” about the market and generally try to increase the percentage of long positions in our portfolio and/or be net long.Conversely, when our research leads us to believe the market is moving in the opposite direction, we are “bearish” about the market and generally try to reduce our net long exposure and/or be net short. Stock Selection Bottom-up company-specific analysis leads us to buy or short a company’s stock based on that company’s prospects and without regard to external variables that don’t directly impact the company’s fundamentals. Top-down economic and market analysis leads us to buy or short certain companies, markets or sectors of the market based on the economic variables and market trends we identify. We typically invest between 50% and 100% of our net assets in U.S. common stocks.
